Exhibit 10.1

 

FIRST AMENDMENT TO CONTRACT OF SALE

 

This First Amendment to Contract of Sale (“First Amendment”) is entered into
this 30th day of April, 2004 by and between 935 KOP Associates, LLC
(“Purchaser’) and Brandywine Operating Partnership, L.P. (“Seller”).

 

BACKGROUND

 

A. Seller and Purchaser entered into a Contract of Sale dated March 16, 2004 as
amended by certain letter agreements dated as of April 13, 2004 and April 22,
2004, respectively (collectively, the “Contract of Sale”) for the sale and
purchase of the Premises.

 

B. Seller and Purchaser desire to amend the Contract of Sale as hereinafter set
forth.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

 

1. All capitalized terms used and not defined in this First Amendment shall have
the meanings ascribed to such terms in the Contract of Sale.

 

2. As a condition precedent to Closing, the roof warranty issued by Firestone
Building Products Company (“Firestone”) shall be transferred (or reissued) to
Purchaser. Purchaser shall pay for (a) any maintenance or repair work required
by Firestone (other than the Seller’s obligations to repair and maintain
pursuant to Section 6.7 of the Contract of Sale), and (b) any transfer (or
reissuance fees) in order to obtain Firestone’s consent to the transfer of the
warranty and/or its reissuance to Purchaser; provided, however, that Purchaser
shall have no obligation to incur more than $20,000.00 in connection with the
transfer or re-issuance of the roof warranty. If the costs of transferring or
re-issuing the roof warranty exceed $20,000.00, Purchaser shall have the right
to terminate the Contract of Sale by delivering written notice to Seller, in
which event, the Deposit shall be paid to Purchaser and neither party shall have
any further obligation hereunder except for those that expressly survive
termination. Seller shall cooperate with Purchaser in obtaining the consent of
Firestone to the transfer (or reissuance) of the warranty to Purchaser;
provided, however, that Seller shall have no obligation to perform any
maintenance or repair work required by Firestone (other than the Seller’s
obligations to repair and maintain pursuant to Section 6.7 of the Contract of
Sale).

 

3. At Closing, Seller shall pay to the Upper Merion Township Authority
(“Authority”) and Upper Merion Township (“Township”), as applicable, the
following fees and costs:

 

(a) to the Authority, the sum of $100,192 on account of the traffic assessment
fee pursuant to this certain Agreement dated April 17, 2001 (the “TIA
Agreement”) by and between 935 First Avenue Associates (“935 Associates”) and
the Authority. Any amounts due but not yet payable under the TIA Agreement shall
be payable in accordance with the terms of the Condominium Documents; and



--------------------------------------------------------------------------------

(b) to the Township, the sum of $22,000 on account of a recreation and open
space fee in lieu of dedication, which sum is payable pursuant to that certain
Land Development Agreement dated May 16, 2001 (the “Land Development Agreement”)
by and between the Township and 935 Associates.

 

If the Authority requires that the Seller pay more than $100,192 at Closing in
connection with the traffic impact fee under the TIA Agreement (i.e., if the
entire amount of $200,384 is paid), then the purchase price for the Option
Property shall be increased by the amount paid by the Seller to the Authority at
Closing that is in excess of $100,192.

 

4. The definition of “Premises” shall include all of Seller’s right, title and
interest, in and to all equivalent dwelling units (“EDUs”) allocable by the
Township to the buildings and improvements previously existing on the Tract,
which the parties understand to be not less than 10 EDUs. Seller shall cooperate
and assist Purchaser in effectuating such assignment.

 

5. (a) Seller will maintain in effect its existing surety bond issued in favor
of the Township pursuant to the Development Agreement, and shall otherwise
comply, at Seller’s sole cost and expense, with the obligations imposed under
the Development Agreement except to the extent otherwise set forth in the
Condominium Documents.

 

(b) Seller will comply, at Seller’s sole cost and expense, with the obligations
imposed under the TIA Agreement, except to the extent otherwise set forth in the
Condominium Documents.

 

6. The Outside Closing Date shall be May 24, 2004.

 

7. Except as modified hereby, all of the terms and provisions of the Contract of
Sale shall remain in full force and effect.

 

8. This First Amendment shall be binding upon, and inure to the benefit of, the
parties hereto, and their respective successors and assigns.

 

9. This First Amendment shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Pennsylvania.

 

[Signatures continued on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Contract of Sale the day and year first above written.

 

PURCHASER: 935 KOP ASSOCIATES, LLC, a Pennsylvania limited liability company By:
  GSI COMMERCE, INC., Sole Member     By:/s/Jordan M. Copland     Name: Jordan
M. Copland     Title: Executive Vice President

 

SELLER:

BRANDYWINE OPERATING

PARTNERSHIP, L.P., A Delaware limited

partnership

By:   BRANDYWINE REALTY TRUST,     a Maryland trust, its general partner    
By:/s/Anthony A. Nichols, Jr.     Name: Anthony A. Nichols, Jr.     Title:
Senior Vice President


 

3